Order, Supreme Court, New York County (Faviola A. Soto, J.), entered June 19, 2003, which granted summary judgment dismissing, inter alia, the complaint and all cross claims as against defendant 34th Street Partnership and the additional-party defendants, unanimously affirmed, without costs.
The record reveals that neither 34th Street Partnership nor the additional-party defendants, who were engaged in installing and removing signage in the business district pursuant to various contractual arrangements, created the condition that caused plaintiffs trip and fall. Nor did any of these parties comprehensively assume the duties of the landowner pursuant to their various agreements. Under the circumstances, none of the moving defendants owed a duty to plaintiff (see Espinal v Melville Snow Contrs., 98 NY2d 136 [2002]). Concur—Nardelli, J.P., Saxe, Williams, Friedman and Sweeny, JJ.